Citation Nr: 1612015	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-07 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to April 1983.

This case arises from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In an October 2012 decision, the Board denied the claim.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, in a January 2014 Order, the Court remanded that Board decision for readjudication in accordance with the Joint Motion.  In May 2015, the Board remanded the case for further development.  In September 2015, the Board remanded the case for compliance with the prior remand.


REMAND

In the September 2015 remand, the Board requested a VA examination to determine the nature and likely etiology of the Veteran's psychiatric disabilities.  The Veteran was provided an examination in November 2015.

The Board notes that the examination was conducted using the diagnostic criteria pursuant to DSM-5.  While the Board appreciates the examiner's reason for doing so, by VA regulation, this case requires the use of the diagnostic criteria pursuant to DSM-IV.  38 C.F.R. § 4.130 (2015).  Thus, a new examination is needed, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the examiner's opinion is incomplete, further necessitating a new examination.  The examiner provided an opinion that the Veteran's psychiatric disability clearly and unmistakably existed prior to active service, and clearly and unmistakably was not aggravated during active service.  The examiner also stated that there is no evidence of an exacerbation of anxiety during service.  However, the examiner did not adequately discuss the documented treatment for anxiety reaction and alcohol abuse during active service.  The examiner noted that the service medical records show that alcoholic behavior was directly related to anxiety but simply stated that the anxiety preceded active service and was not aggravated by active service, without rationale for explanation.  Thus, a new opinion is needed, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment records through August 2015.  Thus, any treatment records since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records since August 2015.

2.  Then, schedule the Veteran for a VA examination to determine the nature and likely etiology of all psychiatric disabilities currently present, or present during the pendency of the claim.  Advise the examiner that this case requires the use of the diagnostic criteria pursuant to DSM-IV.  Any indicated studies should be performed.  The examiner should review the claims file and note that review in the report.  The rationale for all opinions expressed should be provided.  The examiner should provide the following opinions: 

(a)  Does the Veteran have a psychiatric disability which clearly and unmistakably existed prior to entrance to active service?  The Veteran's lay testimony alone is not a sufficient basis to determine that he clearly and unmistakably had a psychiatric disability that pre-existed entrance to active service.  

(b)  If so, is it clear and unmistakable that the preexisting psychiatric disability was not aggravated during active service?  The examiner should discuss the documented treatment for anxiety reaction and alcohol abuse during active service.  

(c)  If the disability underwent any increase in disability, was that increase in severity due solely to the natural progress of the disability?  The examiner should discuss the documented treatment for anxiety reaction and alcohol abuse during active service.  

(d)  With regard to each psychiatric disability not found to clearly and unmistakably exist prior to active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) the disability is related to active service, to specifically include the documented treatment for anxiety reaction and alcohol abuse during active service.

(e)  With regard to the Veteran's cluster A personality traits, do they represent a personality disorder?  If so, did the personality disorder develop any superimposed Axis I psychiatric disorder during service?

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

